Citation Nr: 0010872	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  95-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability 
to include arthritis.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease  secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the veteran's claim of entitlement 
to service connection for a back disability to include 
arthritis.  A notice of disagreement was received in January 
1995.  A statement of the case was issued in February 1995.  
A substantive appeal was received from the veteran in March 
1995. 

This matter also came before the Board from a September 1996 
RO decision that denied the veteran's claim of entitlement to 
service connection for chronic obstructive pulmonary disease 
secondary to asbestos exposure.  A notice of disagreement was 
received in February 1997.  A statement of the case was 
issued February 1997.  A substantive appeal was received from 
the veteran in February 1997.  The veteran gave testimony 
regarding this claim before a member of the Board at the RO 
(i.e. a Travel Board hearing) in July 1997.  

In March 1998, these claims were remanded to the RO for the 
scheduling of another Travel Board hearing.  


REMAND

In his March 1995 substantive appeal, the veteran indicated 
that he wished to appear for a Travel Board hearing to 
present testimony with regard to his claim for service 
connection for a back disability with arthritis.  As noted 
above, a Travel Board hearing was held in July 1997, at which 
time the veteran presented testimony with respect to his 
claim of service connection for chronic obstructive pulmonary 
disease secondary to asbestos exposure (such a hearing was 
requested in the veteran's February 1997 substantive appeal 
regarding this claim).  

Thereafter, the Board, in March 1998, remanded this matter to 
the RO for the scheduling of another Travel Board hearing and 
noted that the veteran should be given the opportunity to 
present testimony on all pending issues (including the 
asbestos issue) as the presiding Board member (who would 
ultimately decide the case) should have the opportunity to 
hear testimony on all issues.  

A Travel Board hearing was scheduled for June 1998, but the 
veteran failed to report for this hearing.  A March 1999 
report of contact form indicates that the veteran related 
that he was unable to attend that hearing and wanted another 
hearing scheduled.  As such, another Travel Board hearing was 
scheduled to take place in June 1999.  On the day of the 
hearing, the veteran telephoned his representative and 
requested cancellation of this hearing due to last minute 
transportation problems. 

Thereafter, a video conference hearing, to take place before 
a member of the Board (the veteran agreed to this type of 
hearing) was scheduled for February 2000.  However, for 
apparent unknown reasons, the hearing did not take place 
(possibly because the veteran canceled the hearing, although 
such a request could not be located).  

In April 2000, the Board sent the veteran a letter requesting 
clarification as to whether he still wanted to attend a 
hearing before a member of the Board.  A few weeks later in 
April 2000, the Board received a response from the veteran 
requesting the scheduling of a Travel Board hearing.   

As such, the Board finds that in order to afford the veteran 
full due process of law, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing and properly notify 
him of the time and date of his hearing.  
The veteran should also be informed that 
he can present testimony with respect to 
both pending issues on appeal (i.e. the 
claims for service connection for a back 
disability to include arthritis and for 
chronic obstructive pulmonary disease 
secondary to asbestos exposure).  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome 
of this case pending completion of the requested development

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


